Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint: Date: June 25, 2008
Trailblazer Health Enterprise, LLC
Electrodiagnostic Studies (NCS/EMG). Docket No. C-08-143

Decision No. CR1809

DECISION DISMISSING REQUEST
FOR HEARING

I dismiss the hearing request filed by the aggrieved party. I do so because the Local
Coverage Determination (LCD) that he challenged has now been revised to cover the
claim for Medicare reimbursement that was the basis for his hearing request. I am
required to dismiss a hearing request challenging an LCD where a revision provides
coverage for a procedure that was previously not covered and where the aggrieved party’s
claim is now covered under the revised LCD. 42 C.F.R. § 426.420(e)(1).

The aggrieved party filed a hearing request pursuant to 42 C.F.R. Part 426 to challenge an
LCD made by Trailblazer Health Enterprises (Trailblazer). The procedure at issue
consists of the performance of a nerve conduction study (NCS) with an NC-stat system in
order to confirm the treating physician’s diagnosis of diabetic neuropathy. It is asserted
that coverage would be denied for the NCS using a device with fixed anatomic templates
when performed without a concomitant needle electromyography (EMG or needle-EMG).
See aggrieved party’s Complaint at 3. The aggrieved party’s treating physician states
that, based on the LCD in issue, other physicians in his region have been denied payment
for claims relating to NCS studies performed with the NC-stat system, and not the needle
electromyography. A. Ex. 2. The NC-stat system is comprised of the NC-stat monitor, a
stationary docking station used to download test data, disposable biosensors, and the
onCall information system which receives the test data and generates a hard copy report
deliverable by email or telefax. See aggrieved party’s Complaint at 5-6. The aggrieved
party concludes that the LCD is unreasonable in that it denies coverage for a medically
necessary service. Jd. at 1.
2

The aggrieved party’s case was assigned to me for a hearing and a decision. By
submission filed May 13, 2008, I received correspondence from Dr. Charles Haley, the
Medicare Medical Director, advising me that the LCD had been revised. The LCD was
revised to: 1) remove information related to non-coverage of tests performed with fixed
anatomic templates and computer generated reports; 2) remove references to limitations
in use of NCS without an accompanying EMG; and 3) remove the sentence referencing
Medicare review of the medical record in instances where more than 25% of NCS are
performed in the absence of concurrent electromyography. The Medicare Medical
Director further states that Medicare interprets the LCD provision regarding the “25%”
provision to mean:

... that the provider who determines that an EMG is not medically
necessary may proceed with the nerve conduction test without subjecting
the patient to a needle-EMG. Since the policy was issued, TrailBlazer has
routinely allowed nerve conduction testing when performed without
concomitant use of EMG.

Contractor’s Rebuttal (Rebuttal), dated May 9, 2008, at 1.

This case is governed by regulations that are at 42 C.F.R. Part 426. 42 C.F.R.

§§ 426.420(d) and (e) provide that, where a challenged LCD provision has been revised
by the contractor, a copy of the revised LCD must be forwarded to the ALJ by the
contractor, and the ALJ, if notice of the revision is received prior to the issuance of a
decision, “must dismiss the complaint and inform the aggrieved party(ies) who sought the
review that he or she or they receive individual claim review without the
retired/withdrawn provision(s).” Further, 42 C.F.R. § 426.460(b)(1)(iii), which is
incorporated by reference at 42 C.F.R. § 426.420(b), provides that “[i]f the aggrieved
party who sought the review has not yet submitted a claim, the contractor adjudicates the
claim without using the provision(s) of the LCD ....” Dr. Haley indicated that the
aggrieved party’s provider incorrectly interpreted the LCD provision at issue and did not
file a claim on behalf of the aggrieved party because the provider believed the claim
would be denied. Rebuttal at 1. Dr. Haley noted that, in fact, payments have been made
previously for NCS without use of a needle-EMG. Jd. However, Dr. Haley
acknowledged that the language of the provision could reasonably cause confusion, which
resulted in the determination to revise the LCD and related Article. Jd.
3

Based upon the revision of the LCD at issue in this case, the aggrieved party no longer
has a basis for review of the LCD. Therefore, pursuant to the regulations, I must dismiss
the complaint.

/s/
Alfonso J. Montano
Administrative Law Judge
